Exhibit 10.5


 


ALLOS THERAPEUTICS, INC.


 


AMENDMENT NO. 1


CHANGE OF CONTROL SEVERANCE BENEFIT SCHEDULE

Adopted: May 19, 2009

 

On February 23, 2009, the Board of Directors (the “Board”) of Allos
Therapeutics, Inc. (the “Company”) made and adopted an amended and restated
Change of Control Severance Benefit Schedule (the “Schedule”) pursuant to the
Company’s Severance Benefit Plan.  On May 19, 2009, the Board adopted this
Amendment No. 1 to the Schedule (this “Amendment”).  This Amendment may be
altered, amended or cancelled at any time in the sole discretion of the
Company.  This Amendment amends the Schedule to the extent set forth below. 
Except as specifically amended by this Amendment, the terms and conditions of
the Schedule shall remain unchanged and in full force and effect.

 

Effective as of May 19, 2009, the section of the Schedule entitled “Acceleration
of Vesting” is amended and restated in its entirety to read as set forth below:

 

“Acceleration of Vesting: Notwithstanding anything to the contrary contained in
the Eligible Employee’s stock option or other stock award agreements or the
Company’s equity incentive plans, in the event the surviving or acquiring
corporation in any Change in Control assumes the Eligible Employee’s stock
options and/or other stock awards, as applicable, or substitutes similar stock
options or stock awards for the Eligible Employee’s stock options and/or other
stock awards, as applicable, in accordance with the terms of the Company’s
equity incentive plans, then the vesting of all of the Eligible Employee’s stock
options and/or other stock awards (or any substitute stock options or stock
awards), as applicable, shall be accelerated in full.”

 

--------------------------------------------------------------------------------